—Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered November 29, 1993, convicting defendant, after a jury trial, of two counts of criminal sale of a controlled substance in the third degree, and sentencing him to concurrent terms of 2 to 6 years, unanimously affirmed.
The court properly exercised its discretion in excluding evidence that after the charged sales had been completed and defendant departed, the codefendant made several other drug sales without assistance, since the probative value of this evi*313dence was outweighed by its potential for confusing and misleading the jury (see, People v Scarola, 71 NY2d 769, 777). While contemporaneous drug sales are generally relevant to establish a connection between persons charged with acting in concert (People v Jackson, 39 NY2d 64, 68), here, the proffered evidence would have simply demonstrated that after defendant left the scene, the codefendant chose to make additional sales while unaided, and would not have tended to show a lack of connection between the two men at the time of the sales for which defendant was convicted (cf., People v Lawson, 71 NY2d 950, 952-953). Concur — Williams, J.P., Mazzarelli, Ellerin, Lemer and Rubin, JJ.